Citation Nr: 0636427	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left lower extremity weakness as a residual of a 
cerebrovascular accident (CVA).

2.  Entitlement to a disability rating in excess of 20 
percent for decreased sensation and tremors of the left hand 
as a residual of a CVA.

3.  Entitlement to a disability rating in excess of 10 
percent for decreased sensation of the left side of the face 
as a residual of a CVA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had a period of active duty from August 1978 to 
August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  That rating decision denied service 
connection for left side weakness and left hand tremors as 
residuals of the CVA which occurred while the appellant was 
on active service.  

In August 2003, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appellant has been service-connected for the residuals of 
a right sided CVA (stroke) at a 10 percent disability rating 
under Diagnostic Code 8008 effective since August 1980.  At 
the hearing before the Board, the appellant asserted that her 
claim was more appropriately phrased as on for an increased 
disability rating.  That is, she asserted that her stroke 
residuals had either increased in severity, or were simply 
not properly rated.  

This case before the Board in March 2004, when service 
connection was granted for left side weakness and hand 
tremors as residuals of the service-connected CVA.  The Board 
also remanded the issue of an increased rating for the 
residuals of a CVA to the RO for medical examination and 
rating of the disability.  As a result of this a January 2005 
rating decision, separated out the various manifestations of 
the veteran's service-connected CVA residuals and rated each 
disability separately effective December 2001.  The result is 
that the veteran's CVA residuals are rated as three distinct 
disabilities.  The Board has phrased the issues on appeal as 
above to account for each individual disability rated as a 
result of the appellant's assertion that an increased 
disability rating for the stroke residuals is warranted.  

The case was most recently before the Board in May 2005, when 
it was remanded to obtain clarification of the prior VA 
medical examination report.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The service-connected residuals of a right sided CVA 
resulting in disability to the left lower extremity are 
manifested by:  slight weakness, a slight limp when walking, 
and slight decrease in light touch sensation; the residuals 
amount to no more than mild incomplete paralysis of the 
external popliteal nerve.

2.  The service-connected residuals of a right sided CVA 
resulting in disability to the left hand are manifested by:  
fingers of the left (minor) hand being held in flexion at 
rest, slight decrease in light touch sensations, and 
occasional tremor; the residuals amount to no more than mild 
incomplete paralysis of the lower radicular nerves of the 
left upper extremity.

3.  The service-connected residuals of a right sided CVA 
resulting in disability to the face are manifested by:  
slight decrease in light touch sensations of the left side of 
the face; the residuals amount to no more than moderate 
incomplete paralysis of the seventh cranial (facial) nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left lower extremity weakness as residuals of a 
CVA have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§  3.102, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 
8008,  8521 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for decreased sensation and tremors of the left hand 
as residuals of a CVA have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§  3.102, 4.7, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes 8008, 8512 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for decreased sensation of the left side of the face 
as residuals of a CVA have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§  3.102, 4.7, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes 8008, 8207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated June 
2002 satisfied the duty to notify provisions with respect to 
the original issue involving service connection.  A letter 
dated June 2004 satisfied the duty to notify provisions with 
respect to issues involving rating the residuals disabilities 
resulting from the service-connected CVA.  The issues on 
appeal were readjudicated subsequent to this notice letter in 
a January 2005 rating decision and an April 2006 Supplemental 
Statement of the Case.  The veteran's VA medical treatment 
records have been obtained and she has been accorded recent 
VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

During the course of the appeal, the January 2005 rating 
decision separated out the residuals of the service-connected 
CVA into separate disabilities and rated each disability 
separately.  This is the first time that these disabilities 
were assigned separate disability ratings.  Accordingly, the 
Board believes that the present appeal for increased 
disability ratings is from the initial rating decision which 
rated these disabilities separately.  Thus, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the appellant's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the service-connected 
residuals of a right sided CVA.  The evidence includes, but 
is not limited to:  service medical records; the appellant's 
hearing testimony and contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claims for 
increased disability ratings in question.  

The appellant has veteran status as a result of active 
service in the Public Health Service from August 1978 to 
August 1980.  Medical records reveal that in June 1979, 
during this period of active service, she suffered a 
cerebrovascular accident (CVA), a stroke, to the right side 
of her brain.  The symptoms noted at the time were weakness 
in her left leg and arm, as well as drooping of the left side 
of her face.  Hospital records reveal that after 48 hours 
there was a marked improvement in neurologic status with a 
return toward completely normal motor function.

In December 1980, a VA examination of the veteran was 
conducted.  This examination revealed a slightly diminished 
light touch and vibration sensation in the left forearm, 
hand, leg, and foot.  She reported being right handed and 
having occasional episodes of slight muscle weakness in the 
left hand and forearm which were decreasing in frequency over 
time.  

In August 1989, another VA examination of the veteran was 
conducted.  Neurologic examination revealed essentially 
normal findings with respect to motor function and sensation.  

In July 2002, still another VA examination was conducted.  
Physical examination revealed disparity between her stated 
and actual facial expressions.  Some Parkinson-like tremors 
of the left upper extremity were noted along with some 
decreased mobility of the left hand.  The examining physician 
noted that the weakness to the left side of the veteran's 
body caused by the CVA in 1979 had largely resolved.  

A VA rehabilitation consultation note dated in May 2003 
revealed that the veteran reported having a slight limp when 
walking and that her left hand tended to close in flexion at 
rest, but that there was no functional impairment of use of 
the left hand.  She reported walking three times a week for 
exercise and that she ambulated without the use of any aids.  
Physical examination revealed a normal gait without evidence 
of a limp.  All joints were fully functional, but a slight 
decrease in sensation on the left side was noted.  The 
assessment was that the veteran was functioning independently 
after her old right sided CVA.

In July 2004, the most recent VA neurological examination of 
the veteran was conducted.  She reported walking with a 
slight limp and that the fingers of her left hand remain in a 
flexed position.  However, she was able to grasp and hold 
objects with her left hand and lift her left arm.  She did 
not require a cane, walker, or any other assistive device to 
ambulate.  Physical examination revealed the veteran to be 
right handed.  She was alert and oriented.  Her speech was 
normal.  Decreased sensation of the left side of the face and 
the body was noted.  However, there was no facial weakness or 
asymmetry.  Motor strength was normal except for a slight 
decrease in the left forearm.  The diagnosis was "right 
hemisphere stroke with residual left hemisensory deficit and 
minimal left hemiparesis."

Disabilities involving neurological conditions and convulsive 
disorders are governed by regulations found at 38 C.F.R. §§ 
4.120-4.124a (2006).  The provisions of 38 C.F.R. § 4.120 
dictate that neurological disabilities are ordinarily rated 
in proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. See 38 
C.F.R. § 4.27 (2005). The veteran's service-connected 
residuals of a right CVA are rated under Diagnostic Code 8008 
which provides that thrombosis of the brain vessels is to be 
rated as residuals.  As such, the veteran's residuals of her 
right sided stroke are rated under three separate disability 
ratings for the residual disability resulting to her left 
face, left arm, and left leg.  

A.  Left Lower Extremity

The service-connected residuals of a right sided CVA 
resulting in disability to the left lower extremity are rated 
as 10 percent disabling under the provisions of Diagnostic 
Code 8521.  A 10 percent disability rating contemplates mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal); a 20 percent rating contemplates moderate 
incomplete paralysis; while a 30 percent rating is warranted 
for severe incomplete paralysis.  The highest disability 
rating assignable under this Diagnostic Code is 40 percent 
and contemplates severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.121a, 
Diagnostic Code 8521.

With respect to nerve injuries, the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
service-connected residuals of a right sided CVA resulting in 
disability to the left lower extremity.  The medical evidence 
of record reveals that the veteran has some decreased light 
touch sensation of the left lower extremity.  She also 
reports having an occasional slight limp.  However, the limp 
is not always apparent on examination and the evidence 
reveals that she is able to walk unassisted.  There is no 
evidence of any symptoms involving the left lower extremity 
which are more than mild incomplete paralysis.  Accordingly, 
the presently assigned 10 percent disability rating is 
properly assigned.  There is no medical evidence of any more 
serious symptoms so the assignment of a disability rating in 
excess of 10 percent must be denied.  

B.  Left Upper Extremity

The veteran's service-connected residuals of a right sided 
CVA resulting in disability to the left upper extremity are 
rated as 20 percent disabling under Diagnostic Code 8512 for 
mild incomplete paralysis of the lower radicular nerve group 
of the minor extremity.  A 30 percent rating contemplates 
moderate incomplete paralysis of the minor lower radicular 
group.  A 40 percent rating contemplates severe incomplete 
paralysis of the minor lower radicular group.  A 60 percent 
rating, the highest rating assignable for a minor extremity 
under this Diagnostic Code, contemplates complete paralysis 
of all intrinsic muscles of the minor hand, and some or all 
of flexors of wrist and fingers, paralyzed (substantial loss 
of use of hand).  38 C.F.R. § 4.124a, Code 8512.

Again the Board notes that the term "incomplete paralysis," 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
service-connected residuals of a right sided CVA resulting in 
disability to the left upper extremity.  The evidence of 
record reveals that the veteran has slight decrease in light 
touch sensations of the left upper extremity and the 
occasional tremor of the left hand, although, tremors were 
not noted on the most recent VA examination report.  Also, 
the fingers of the left (minor) hand are held in flexion 
while at rest.  However, she has the ability grasp and hold 
objects with her left hand, and to lift her left arm.  There 
is no evidence of symptoms involving the left upper extremity 
which are more than mild incomplete paralysis.  Accordingly, 
the presently assigned 20 percent disability rating is 
properly assigned.  There is no medical evidence of any more 
serious symptoms so the assignment of a disability rating in 
excess of 20 percent must be denied. 

C.  Left Face

The veteran's service-connected residuals of a right sided 
CVA resulting in decreased sensation to the left face are 
rated as 10 percent disabling under Diagnostic Code 8207 for 
moderate incomplete paralysis of the seventh cranial (facial) 
nerve.  A 20 percent rating contemplates severe incomplete 
paralysis.  The highest assignable disability rating of 30 
percent contemplates complete paralysis of the seventh 
cranial (facial) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8207.  It is noted that the rating is dependent upon the 
relative loss of innervation of facial muscles.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
service-connected residuals of a right sided CVA resulting in 
decreased sensation to the left face.  The evidence of record 
reveals that the veteran has slight decrease in light touch 
sensations of the left face.  The most recent examination 
noted no asymmetry of facial muscle function and only minimal 
decreased light touch sensation.  The Board finds these 
findings are more indicative of moderate incomplete paralysis 
then severe incomplete paralysis.  Therefore, entitlement to 
a higher rating for left facial nerve paralysis is not 
warranted and must be denied.

D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of disability ratings in 
excess of those noted above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has denied entitlement to disability 
ratings in excess of those assigned above.  However, the 
practical result of the veteran's appeal is that an increased 
disability rating for the service-connected residuals of her 
stroke have been obtained.  Originally, the veteran was 
assigned a single 10 percent disability rating for the stroke 
residuals under Diagnostic Code 8008.  During the pendency of 
the appeal, the individual residual disabilities involving 
the left upper extremity, left lower extremity, and left face 
were assigned separate disability ratings resulting in an 
increase in the veteran's combined disability rating from 10 
percent to 40 percent.  


ORDER

A disability rating in excess of 10 percent left lower 
extremity weakness as residuals of a CVA is denied.

A disability rating in excess of 20 percent for decreased 
sensation an tremors of the left hand as residuals of a CVA 
is denied.

A disability rating in excess of 10 percent for decreased 
sensation of the left side of the face as residuals of a CVA 
is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


